Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27th, 2022 has been considered by the examiner.  

Response to Amendment
	The amendment filed June 8th, 2022 has been entered. 

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 6, Last Par., filed June 8th, 2022, with respect to the rejection(s) of claims 25-26, 28-34, 40-42, and 45 under Genda (US 2010/0254027) in view of You (KR 20130035522, as evidenced by the machine translation) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wei (CN 207731004U, as evidenced by the machine translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-26, 28, 31-34, 40-42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Genda (US 2010/0254027) in view of You (KR 20130035522, as evidenced by the machine translation), further in view of Wei (CN 207731004U, as evidenced by the machine translation).

    PNG
    media_image1.png
    611
    750
    media_image1.png
    Greyscale

Regarding claim 25, Genda discloses a multi-group lens assembly (Fig. 5), comprising: 
at least a first group unit (103 and 101) that includes a first supporting component (103) and a first group lens (101), the first group lens being mounted on the first supporting component (as shown in Fig. 5); 
at least a second group unit (116, 102, 201 and 202) that includes a second supporting component (examiner interprets a composite element comprising the holding ring 116 and lens barrel 102 to be the supporting component) and a second group lens (201 and 202), the second group lens being mounted on the second supporting component ([0059], “The second lens 201 and the third lens 202 are supported by the lens barrel 102”), and when the first group unit is mounted on the second group unit, the first supporting component is supported by the second supporting component ([0080], “The holding ring 116 is fixed to the retaining collar 103 by laser welding … The holding ring 116 is fixed to the lens barrel 120 by laser welding.”); and 
a welding structure (Fig. 6) that includes at least a first welding part (111) and at least a second welding part (120) that is welded and fixed to the first welding part ([0110], “The cured single melt pool 504 makes up part of the retaining collar 103 as well as part of the holding ring 116”), the first welding part ([0110], “first projection 111 of the retaining collar 103”) and the second welding part ([0110], “second projection 120 of the holding ring 116”) being provided on the first supporting component and the second supporting component respectively (111 belongs to the first supporting component 103 and 120 belongs to the second supporting component 116),
Genda does not specifically disclose wherein at least one selected from the first welding part or the second welding part is implemented as an enclosed annular shape.
However You, in the same field of endeavor, teaches wherein at least one selected from a first welding part (Fig. 1, bottom most surface of 100, [Abstract], “performed by tack-welding the first lens barrel to the second lens barrel.”) or a second welding part (top most surface of 200) is implemented as an enclosed annular shape (as shown in Fig. 1, 100 and 200 are annular shapes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the multi-group lens assembly of Genda with the wherein at least one selected from the first welding part or the second welding part is implemented as an enclosed annular shape as taught by You, for the purpose of forming a secure bond between the lens barrels. 
Modified Genda does not specifically disclose permanently fixing the first group unit and the second group unit together.
However Wei, in the same field of endeavor, teaches permanently fixing the first group (Fig. 1, 111) unit and the second group unit (Fig. 1, 112) together (Pg. 2, Lines 57-58, “Preferably, the main wall of the sub-tube wall is pressed and adhered to the pressing wall of the main cylinder wall; the sub-wall of the sub-cylinder wall abuts against the recessed portion Two walls.”, examiner interprets adhere to essential be equivalent to weld).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the multi-group lens assembly of Genda in view of You with the permanently fixing the first group unit and the second group unit together as taught by Wei, for the purpose of securely attaching the two lens barrels. 
Regarding claim 26, modified Genda teaches as is set forth in claim 25 rejection above and Genda further discloses wherein the first supporting component (103) includes a first main body (as shown in Fig. 6) and an outer extension table (111) extending outwardly from the first main body (111 extends from 103), the outer extension table has a first outer bottom face (111a), and the first welding part is provided on the first outer bottom face (111 is provided on 111a), and the second supporting component (116 and 102) includes a second main body (as shown in Fig. 6) and a supporting table (120) extending from the second main body (120 extends from 116), the supporting table has an outer top face (120a) for supporting the outer extension table of the first supporting component (as shown in Fig. 6), and the second welding part is provided on the outer top face of the supporting table (504 is provided on 120a).
Regarding claim 28, modified Genda teaches as is set forth in claim 26 rejection above and Genda further discloses wherein the first welding part (111) and the second welding part (120) are embedded into the first supporting component (103) and the second supporting component (116 and 102), respectively (as shown in Fig. 6, 111 and 120 are embedded within 103 and 116 respectively, [0070], “The holding ring 116 has second projections 120”).
Regarding claim 31, modified Genda teaches as is set forth in claim 28 rejection above and Genda further discloses wherein the first welding part (111) and the second welding part (120) are implemented to have the same structure (as shown in Fig. 6, 111 and 120 have the same structure).

    PNG
    media_image2.png
    558
    772
    media_image2.png
    Greyscale

Regarding claim 32, modified Genda teaches as is set forth in claim 28 rejection above and Genda further discloses wherein the first welding part (111) includes a first embedding portion (examiner labeled Fig. 6) and a first connecting portion (111a) connected to the first embedding portion (as shown in Fig. 4, the first embedding portion and the first connecting portion are both located on 103), and when the first welding part is embedded into the first supporting component (as shown in Fig. 4), the first embedding portion is embedded into the first supporting component and the first connecting portion forms a first exposed surface (as shown in Fig. 6).
Regarding claim 33, modified Genda teaches as is set forth in claim 32 rejection above and Genda further discloses wherein the second welding part (120) includes a second embedding portion (examiner labeled Fig. 6) and a second connecting portion (120a) connected to the second embedding portion, when the second welding part is embedded into the second supporting component ([0141], “The holding ring 116 has the second projections 120”), the second embedding portion is embedded into the second supporting component (as shown in Fig. 6) and the second connecting portion forms a second exposed surface (as shown in Fig. 6), and the first exposed surface of the first connecting portion and the second exposed surface of the second connecting portion are bonded to each other after the first welding part is welded to the second welding part ([0110], “the melt pool 504 to cure to consequently join the retaining collar 103 to the holding ring 116 via the resin material making up the single melt pool 504”).
Regarding claim 34, modified Genda teaches as is set forth in claim 26 rejection above and Genda further discloses wherein the first outer extension table (111) has an upper side face (examiner labeled Fig. 6) opposite to the outer bottom face and a welding port (109), and the welding port extends from the first outer bottom face of the outer extension table to the upper side face of the outer extension table (as shown in Fig. 6, the welding port forms a melt pool that extends from the upper side face to the outer bottom face).
Regarding claim 40, modified Genda teaches as is set forth in claim 25 rejection above and Genda further discloses wherein, the first group unit and the second group unit are aligned before the second welding part is welded and fixed to the first welding part ([0039], “the optical axes of the first lens 101, the second lens 201, and the third lens 202 are aligned, i.e., the first lens 101, the second lens 201, and the third lens 202 are fixed in an aligned state relative to each other”).
Regarding claim 41, modified Genda teaches as is set forth in claim 25 rejection above and Genda further discloses an optical module ([0037], “imaging apparatus body”), comprising: a photosensitive assembly ([0037], “a photoelectric conversion element for imaging”); and the multi-group lens assembly (as shown in Fig. 5) that is provided on the photosensitive assembly ([0037], “The lens barrel 102 is attached to a mount, etc., provided in a non-depicted imaging apparatus body, which has a photoelectric conversion element for imaging”).
Regarding claim 42, modified Genda teaches as is set forth in claim 41 rejection above and Genda further discloses an electronic device ([0005], “such as cellular phones and compact cameras”), comprising: a device body ([0037], “The lens barrel 102 is attached to a mount, etc., provided in a non-depicted imaging apparatus body”); and the optical module that is mounted to the device body ([0037], “The lens barrel 102 is attached to a mount, etc., provided in a non-depicted imaging apparatus body”).
Regarding claim 45, modified Genda teaches as is set forth in claim 25 rejection above but does not specifically disclose wherein the at least one selected from the first welding part or the second welding part is implemented as the enclosed annular shape surrounding an optical axis of the first group lens.
However You, in the same field of endeavor, teaches wherein the at least one selected from a first welding part (Fig. 1, bottom most surface of 100, [Abstract], “performed by tack-welding the first lens barrel to the second lens barrel.”) or a second welding part (top most surface of 200) is implemented as the enclosed annular shape surrounding an optical axis of the first group lens (as shown in Fig. 1, 100 and 200 are annular shapes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the multi-group lens assembly of Genda in view You, further in view of Wei with the at least one selected from the first welding part or the second welding part being implemented as the enclosed annular shape surrounding an optical axis of the first group lens as taught by You, for the purpose of forming a secure bond between the lens barrels. 

Claims 27, 35, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Genda (US 2010/0254027) in view of You (KR 20130035522, as evidenced by the machine translation), further in view of Wei (CN 207731004U, as evidenced by the machine translation) and Kyoji (JP 2010139625, as evidenced by the machine translation).
Regarding claim 27, modified Genda teaches as is set forth in claim 25 rejection above and Genda further discloses wherein the first supporting component (103) includes a first main body (as shown in Fig. 6) and an outer extension table (111) extending outwardly from the first main body (111 extends from 103), and the second supporting component (116 and 102) includes a second main body (as shown in Fig. 6) and a supporting table (120) extending from the second main body (120 extends from 116).
Genda does not specifically disclose the outer extension table has a first outer side face, and the first welding part is provided on the first outer side face of the outer extension table, the supporting table has a second outer side face for supporting the outer extension table of the first supporting component, and the second welding part is provided on the second outer side face of the supporting table.

    PNG
    media_image3.png
    510
    699
    media_image3.png
    Greyscale

However Kyoji, in the same field of endeavor, teaches the outer extension table (Fig. 4, 102) has a first outer side face (examiner labeled Fig. 4), and the first welding part (205) is provided on the first outer side face of the outer extension table (as shown in Fig. 4), the supporting table (108) has a second outer side face (examiner labeled Fig. 4) for supporting the outer extension table of the first supporting component (205), and the second welding part is provided on the second outer side face of the supporting table (as shown in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the multi-group lens assembly of Genda in view You, further in view of Wei with the outer extension table has a first outer side face, the first welding part is provided on the first outer side face of the outer extension table; the supporting table has a second outer side face for supporting the outer extension table of the first supporting component, and the second welding part is provided on the second outer side face of the support table as taught by Kyoji, for the purpose of a providing a vertical welding surface. 
Regarding claim 35, modified Genda teaches as is set forth in claim 27 rejection above but does not specifically disclose wherein the supporting table has a third outer side face opposite to the second outer side face and a welding port, and the welding port extends from the second outer side face to the third outer side face.
However Kyoji, in the same field of endeavor, teaches wherein the supporting table (108) has a third outer side face (examiner labeled Fig. 4) opposite to the second outer side face (as shown in examiner labeled Fig. 4) and a welding port (108), and the welding port extends from the second outer side face to the third outer side face (as shown in Fig. 1 and examiner labeled Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the multi-group lens assembly of Genda in view of You, further in view of Wei and Kyoji with the wherein the supporting table has a third outer side face opposite to the second outer side face and a welding port, and the welding port extends from the second outer side face to the third outer side face as taught by Kyoji, for the purpose of providing a vertical welding surface. 
Regarding claim 43, modified Genda teaches as is set forth in claim 27 rejection above and Genda further discloses wherein the first welding part (111) and the second welding part (120) are embedded into the first supporting component (103) and the second supporting component (116 and 102), respectively (as shown in Fig. 6, 111 and 120 are embedded within 103 and 116 respectively, [0070], “The holding ring 116 has second projections 120”).

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Genda (US 2010/0254027) in view of You (KR 20130035522, as evidenced by the machine translation), further in view of Wei (CN 207731004U, as evidenced by the machine translation) and Webster (US 2008/0100934).
Regarding claim 36, modified Genda discloses as is set forth in claim 25 rejection above but does not specifically disclose further comprising: a photosensitive assembly; and a lens assembly supporting element that is provided on the photosensitive assembly and for supporting at least one of the first group unit or second group unit, wherein the welding structure further includes at least a third welding part provided on the lens assembly supporting element and that is welded and fixed to at least one of the first welding part or the second welding part.
However Webster, in the same field of endeavor, teaches further comprising: a photosensitive assembly (Fig. 2, 52); and a lens assembly supporting element (51) that is provided on the photosensitive assembly and for supporting at least one of the first group unit or second group unit (as shown in Fig. 2), wherein the welding structure further includes at least a third welding part ([0025], “The bottom surface of the first fixture 211 of the lens module 20 is adhered to the top of the sidewall 512 of the carrier 51”, examiner interprets the bottom surface of the first fixture 211 to be the third welding part) provided on the lens assembly supporting element (51) and that is welded and fixed to at least one of the first welding part (bottom surface of 21) or the second welding part. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the multi-group lens assembly of Genda in view of You, further in view of Wei with the further comprises: a photosensitive assembly; a lens assembly supporting element that is provided on the photosensitive assembly and for supporting at least one of the first group unit and second first group unit; wherein the welding structure further include at least a third welding part provided on the lens assembly supporting element and that is welded and fixed to at least one of the first welding part and the second welding part as taught by Webster, for the purpose of forming a secure connection between the lens assembly and the photosensitive assembly. 
Regarding claim 37, modified Genda teaches as is set forth in claim 36 rejection above but does not specifically disclose wherein each of the first supporting component and the second supporting component has an outer wall, the first welding part and the second welding part are provided on the outer wall of the first supporting component and the outer wall of the second supporting component, respectively, and the lens assembly supporting element has an inner wall, and the third welding part is provided on the inner wall of the lens assembly supporting element in a manner by which the third welding part can be welded and fixed to at least one of the first welding part or the second welding part.

    PNG
    media_image4.png
    543
    629
    media_image4.png
    Greyscale

However Webster, in the same field of endeavor, teaches wherein each of the first supporting component (Fig. 4, 41) and the second supporting component (23) has an outer wall (as shown in Fig. 4), the first welding part (examiner labeled Fig. 4) and the second welding part (examiner labeled Fig. 4) are provided on the outer wall of the first supporting component and the outer wall of the second supporting component, respectively (as shown in examiner labeled Fig. 4), and the lens assembly supporting element has an inner wall (examiner labeled Fig. 4), and the third welding part is provided on the inner wall of the lens assembly supporting element (as shown in examiner labeled Fig. 4) in a manner by which the third welding part can be welded and fixed to at least one of the first welding part or the second welding part (as shown in examiner labeled Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the multi-group lens assembly of Genda in view of You and further in view of Wei and Webster with the wherein, each of the first supporting component and the second supporting component has an outer wall, the first welding part and the second welding part are provided on the outer wall of the first supporting component and the second supporting component respectively, the lens assembly supporting element has an inner wall, and the third welding part is provided on the inner wall of the lens assembly supporting element in a manner by which the third welding part can be welded and fixed to at least one of the first welding part and the second welding part as taught by Webster, for the purpose of forming a secure connection between the lens assembly and the photosensitive assembly. 
Regarding claim 38, modified Genda teaches as is set forth in claim 36 rejection above but does not specifically disclose wherein the welding structure further include at least a fourth welding part provided on the photosensitive assembly and that is welded and fixed to the third welding part.
However Webster, in the same field of endeavor, teaches wherein the welding structure further include at least a fourth welding part (examiner interprets the top of the sidewall 512 as the fourth welding part) provided on the photosensitive assembly and that is welded and fixed to the third welding part ([0025], “The bottom surface of the first fixture 211 of the lens module 20 is adhered to the top of the sidewall 512 of the carrier 51”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the multi-group lens assembly of Genda in view of You and further in view of Wei and Webster with the wherein the welding structure further include at least a fourth welding part provided on the photosensitive assembly and that is welded and fixed to the third welding part as taught by Webster, for the purpose of forming a secure connection between the lens assembly and the photosensitive assembly. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Genda (US 2010/0254027) in view of You (KR 20130035522, as evidenced by the machine translation), further in view of Wei (CN 207731004U, as evidenced by the machine translation), Webster (US 2008/0100934) and Feifan (CN 205407980, as evidenced by the machine translation). 
Regarding claim 39, modified Genda teaches as is set forth in claim 37 rejection above but does not specifically disclose wherein the lens assembly supporting element is a driving element.
However Feifan, in the same field of endeavor, teaches wherein the lens assembly supporting element (70) is a driving element (Pg. 9, Par. 5, “voice coil motor 70, wherein the voice coil motor 70 has a motor pad 71”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the multi-group lens assembly of Genda in view of You and further in view of Wei and Webster with the wherein the lens assembly supporting element is a driving element as taught by Feifan, for the purpose of improving the stability of the lens assembly. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        11 August 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872